TIFFANY & CO. 15 Sylvan Way Parsippany, NJ 07054-3893 TELEPHONE973-254-7755 FACSIMILE973-254-7583 Henry Iglesias Vice President - Controller May 17, 2013 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Mara L. Ransom Re:SEC Comment Letter – Dated May 8, 2013 TIFFANY & CO. (the “Company”) Form 10-K for the Fiscal Year Ended January 31, 2013 Filed March 28, 2013 Ladies and Gentlemen: We have reviewed your above-referenced Comment Letter dated May 8, 2013.The Company’s detailed response to the Commission’s comment is set forth below. Further to the below response, the Company acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. United States Securities and Exchange Commission May 17, 2013 Page 2 of 2 Item 1. Business, page K-3 Material Designer License, page K-9 1. We note your disclosure on page K-8 that Paloma Picasso and Frank Gehry are two of your “named” designers.To the extent material, please enhance your disclosure regarding your agreements with these designers and provide us with your proposed disclosure in this regard.Please see Items 101(c)(1)(iv) and 303(a) of Regulation S-K. Please note that the sales of Paloma Picasso and Frank Gehry designs totaled less than 4% and 1%, respectively, of worldwide net sales for the fiscal years ended January 31, 2013, 2012 and 2011. Paloma Picasso and Frank Gehry inventory totaled approximately 2% and less than 1%, respectively, of total inventories, net as of January 31, 2013, 2012 and 2011.As a result, the Company does not deem the Paloma Picasso and Frank Gehry agreements to be material to obtaining an understanding of the Company’s business and, accordingly, pursuant to Items 101(c)(1)(iv) and 303(a) of Regulation S-K, the Company does not believe that enhanced disclosure is warranted. ***** Please direct any questions regarding this response to the Commission’s comments to Henry Iglesias, Vice President – Controller, at (973) 254-7755 or Patrick McGuiness, Senior Vice President and Chief Financial Officer, at (212) 230-5315 or Patrick Dorsey, Senior Vice President, Secretary and General Counsel, at (212) 230-5320. Sincerely, /s/ Henry Iglesias Henry Iglesias Copy: Michael J. Kowalski, Chairman and Chief Executive Officer James N. Fernandez, Executive Vice President and Chief Operating Officer Patrick F. McGuiness, Senior Vice President and Chief Financial Officer Patrick B. Dorsey, Senior Vice President, Secretary and General Counsel
